Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 30, 2019

                                    No. 04-18-00776-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                                  Javier MARTINEZ, Jr.,
                                          Appellee

                       From the County Court, Kinney County, Texas
                                 Trial Court No. 10205CR
                       Honorable Spencer W. Brown, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on January 30, 2019.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court